The question presented for a decision to this Court on appeal from the Circuit Court of Hillsborough County, Florida, is whether or not a common-law marriage on February 16, 1933, was entered into between Albert Mendel and Cora Doodkorte Mendel. The record shows that each of the parties on that date was above twenty-one years of age and competent to contract marriage. During the month of January, 1938, Albert Mendel died and for *Page 170 
several years prior to his death was a widower and lived at Sulphur Springs, a suburb of Tampa, Florida, and was a dealer in diamonds and jewelry. For a number of years Cora Doodkorte lived at Sulphur Springs with her husband, who died around the year 1929; and while operating a jewelry store she made the acquaintance of Albert Mendel, who called upon jewelry stores to sell and otherwise dispose of diamonds and jewelry.
There is testimony that on February 16, 1933, Cora Doodkorte Mendel and Albert Mendel went to the home of Mrs. Volmary, mother of the plaintiff, and each told Mrs. Volmary that they had agreed to become husband and wife under the laws of Florida and did not care to have a ceremonial marriage, and then and there admitted that they were husband and wife. On the same evening the parties went to the home of Mrs. Morton and each stated that they were husband and wife and had agreed to live in the future as husband and wife under the laws of Florida, and Cora Doodkorte Mendel exhibited a ring which she stated was given to her by Albert Mendel as a wedding ring and contained the initials of the contracting parties. The parties after the 16th of February, 1933, resided at Albert Mendel's home in Sulphur Springs and this relationship continued until the death of Albert Mendel in January, 1938.
The plaintiff below filed suit to have the court decree the existence of a common-law marriage between appellant, Cora Doodkorte Mendel, and Albert Mendel. There is but little, if any, contradiction about the statements of Cora Doodkorte Mendel and Albert Mendel on February 16, 1933, to Mrs. Volmary and Mrs. Morton. There is a sharp conflict in the testimony *Page 171 
on whether or not Cora Doodkorte Mendel and Albert Mendel lived and cohabited together after February 16, 1933. Several witnesses testified that Albert Mendel, after January 16, 1933, and prior to his death introduced Cora Doodkorte Mendel to many people in different towns in southern Florida as his wife. This is clearly established by testimony of W.D. Bush, chief of detectives, Tampa; Mrs. Alice Roberts, Tampa; Hart Walstead, Orlando; W.H. Lytle, Bartow; Cecil Hardee, Sulphur Springs; Sophie R. Nowles, Sulphur Springs; C.L. Pruyn, Winter Park; N.E. Wheeler, and Meyer Berkman, Orlando; Josiah Richardson, Tampa, and Bert Curtis, Sulphur Springs. There is evidence of cohabitation between Cora Doodkorte Mendel and Albert Mendel as shown by the testimony of draymen moving some trunks from the Mendel home to the station and by book records of a tourist camp in New York. There is evidence of a wedding ring purported to have been given by Albert Mendel to Cora Doodkorte Mendel, but the ring was not offered in evidence. This court has on numerous occasions determined the sufficiency of evidence to sustain a common-law marriage. See LeBlanc v. Yawn, 99 Fla. 328,  126 So. 789; Orr v. State, 129 Fla. 398, 176 So. 510; Marsicano v. Marsicano, 79 Fla. 278, 84 So. 156; Caras v. Hendrix, 62 Fla. 446, 57 So. 345; Catlett v. Chestnut, 107 Fla. 498,  146 So. 246.
Counsel for defendants below contend that a common-law marriage was never entered into, but that the relation of employer and employee existed between Albert Mendel and Cora Doodkorte Mendel. Considerable testimony was introduced to show that Cora Doodkorte Mendel was the housekeeper of Albert Mendel and for her services he paid her the sum of *Page 172 
$7.50 per week, and among her duties as an employee she was to accompany Albert Mendel during the Winter months when he called upon the Florida trade soliciting business. It was advanced that there was little probability of robbery and violence if a woman accompanied Albert Mendel as he carried on his person frequently jewelry of the approximate value of $50,000.00.
It is next contended that a common-law marriage was not entered into because Cora Doodkorte Mendel applied to a hospital in Tampa to have her mother admitted and treated for some ailment as a charity patient. The preliminary papers necessary for the admission of her mother to the hospital required a number of questions to be answered. Among them was the question whether or not Cora Doodkorte Mendel was a widow or married, and to this particular question she answered to the effect that she was a widow. The record shows that she applied to the Tax Assessor's office in the City of Tampa for a widow's exemption and for a number of years obtained a widow's exemption from taxation, both in the City of Tampa and in Hillsborough County between the years 1933, the date of the alleged marriage, and January, 1938, the date of the death of Albert Mendel. It is argued that Cora Doodkorte Mendel, if the wife of a wealthy man, would not be the recipient of charity at the Municipal Hospital at Tampa.
The record shows that Albert Mendel executed and delivered deeds and contracts affecting realty located within the State of Florida and at no time did Cora Doodkorte Mendel sign said instruments as his wife, but he always referred to himself as a widower. Likewise, Cora Doodkorte Mendel signed instruments *Page 173 
affecting realty but always signed her name in said instruments as a widow. Many of these transactions are explained upon the theory that Albert Mendel desired to keep the marriage a secret, and when signing instruments Cora Doodkorte Mendel would sign as Cora Doodkorte, a widow, upon the request of Albert Mendel, as testified to by Mrs. Morton.
Counsel for appellant contends that since the marriage ceremony was entered into it was a binding obligation and could not be dissolved except by death or a decree of the court, and to sustain this position cited authorities, viz.: Cargile v. Wood, 63 Mo. 501, Am. Rep,; Badger v. Badger, 88 N.Y. 546, 42 Am. Rep. 263; Meister v. Moore, 96 U.S. 76, 24 L. Ed. 826; Hullet v. Carey, 66 Minn. 327, 61 Am. St. Rep. 419; Peters v. Peters, 73 Colo. 271, 215 P. 128, 33 A. L. R. 24; Coad v. Coad, 87 Neb. 290, 127 N.W. 455. We think this contention has merit.
There is no dispute in the record as to the agreement of the parties to become husband and wife at common law and there is conflicting evidence to show a cohabitation thereafter until the death of Albert Mendel. It is my view that the lower court applied to the facts adduced the improper principle of law, because once the common law marriage is established the marital status continues until dissolved by death or a decree of the court.
                          ON REHEARING